El Juez Presideute Señor del Toro,
emitió la opinión del tribunal.
Ramón Otero demandó a Agustina Mirabal titulando su demanda sobre cumplimiento específico de contrato y ale-gando en ella, en resumen, que en 1913 Prudencio Cordero era dueño de un solar y dos casas que se describen; que en el propio año Cordero solicitó y obtuvo de la demandada un préstamo de cuatrocientos dólares, sin fijación de plazo y al interés del dos por ciento mensual, garantizado con el solar y casas de referencia que tenían entonces un valor de setecientos dólares; que como el interés fijado excedía del tipo legal, la demandada exigió que se diera al contrato la apariencia de uno de venta con pacto de retro y así se bizo; que Cordero continuó siempre actuando como dueño, alquilando las easas y percibiendo para sí los cánones de arrendamiento, pagando las contribuciones, etc., basta 1916 en que vendió su propiedad al demandante, quien continuó de igual modo actuando como dueño y pagando los intereses del préstamo a la demandada; que eso no obstante, la de-mandada a sus espaldas, en 1922, obtuvo que en el registro se anotara la consumación de la venta; que el demandante ha requerido distintas veces a la demandada para que re-ciba los cuatrocientos dólares del préstamo y le otorgue la escritura traslativa del título y la demandada se ba negado, y que el demandante reitera su ofrecimiento de pago y pide a la corte que condene a la demandada a aceptarlo y a otor-gar la correspondiente escritura.
La demandada alegó que la demanda no aducía hechos suficientes para determinar una causa de acción y así lo re-solvió la corte de distrito basándose en que la acción ejer-citada había prescrito de acuerdo con lo resuelto por esta Corte Suprema en el caso de Collado v. Sucesión Honoré 36 D.P.R. 2. La resolución se registró como sentencia y de ella apeló el demandante alegando como error el haber la corte de distrito mal apreciado los hechos integrantes de la acción ejercitada.
*732Discutiendo su error sostiene el apelante que él no ejer-citó la acción de nulidad sino la de cumplimiento específico de contrato y, por tanto, que no es aplicable la jurispru-dencia invocada.
El caso de Collado, supra, se basa en el de Molina v. Hernández, 33 D.P.R. 182 y en ambos la atención de la corte estuvo fija en la cuestión de nulidad distinguida de la de inexistencia del contrato y en ellos se decidió que un con-trato de préstamo que se bacía aparecer como de venta con pacto de retro era anulable y no inexistente y, por tanto, que la acción para pedir su nulidad prescribía a los cuatro años de vencido el término para retraer fijado en el mismo.
Este caso se presenta bajo un aspecto nuevo. Aunque se consigna en la demanda que el contrato de préstamo ce-lebrado se hizo aparecer como de venta con pacto de retro y a la fecba de la interposición de la misma habían trans-currido más de cuatro años contados a partir del término fijado para ejercitar el derecho de retracto, es lo cierto que se alega además que las partes continuaron actuando siem-pre como si se tratara de un contrato de préstamo a saber: el demandante como dueño y la demandada limitada a re-cibir los intereses estipulados.
Siendo esto así, debiendo aceptarse la verdad íntegra de los hechos alegados ya que se trata de una excepción previa, entendemos que debe darse al demandante la oportunidad de un juicio. A virtud de las pruebas que una y otra parte practiquen surgirá más clara la naturaleza del contrato ce-lebrado y podrá apreciarse mejor qué influencia pueda tener la actuación de cada una de las partes en si es aplicable o no la ley de prescripción.
Debe revocarse la sentencia apelada y devolverse el caso a la corte de su origen para ulteriores procedimientos no inconsistentes con esta opinión.
El Juez Asociado Señor Texidor no intervino.